Name: Commission Regulation (EEC) No 904/86 of 24 March 1986 amending Regulation (EEC) No 741/86 on the supply of durum wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/77 COMMISSION REGULATION (EEC) No 904/86 of 24 March 1986 amending Regulation (EEC) No 741 /86 on the supply of durum wheat to the World Food Programme (WFP) as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 ('), and in particular Article 28 thereof . Whereas Commission Regulation (EEC) No 741 /86 (4) issued an invitation to tender for the supply, as food aid , of 6 250 tonnes of durum wheat to the WFP for Tunisia ; whereas, following a request by the beneficiary, some of the conditions specified in Annex I to the Regulation should be altered ; Article 1 Annex I to Regulation (EEC) No 741 /86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pea n Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1986 . For the Commission Frans ANDR1ESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2 OJ No L 281 . 1 . 11 . 1975, p. 1 . P) OJ No L 367, 31 . 12 . 1985, p . 19 . (4) OJ No L 70 , 13 . 3 . 1986 , p . 27 . No L 82/78 Official Journal of the European Communities 27. 3 . 86 ANNEX 'ANNEX I 1 . Programme : 1983 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5 . Total quantity : 6 250 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 200490). 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208 , 16 . 7. 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging : in bulk 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period of shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 8 April 1986 16. Shipment period : 1 to 31 May 1986 17. Security : 10 ECU per tonne Notes 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.'